Citation Nr: 1827790	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  08-21 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for hepatitis C. 

2. Entitlement to an increased disability rating in excess of 10 percent prior to June 29, 2015, and in excess of 40 percent thereafter, for traumatic arthritis of the right knee.

3. Entitlement to an increased disability rating in excess of 10 percent for right knee instability. 

4. Entitlement to an increased disability rating in excess of 10 percent prior to June 29, 2015, and in excess of 40 percent thereafter, for traumatic arthritis of the left knee. 

5. Entitlement to an increased disability rating in excess of 10 percent for left knee instability. 

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Marine Corps from September 1971 to November 1975.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision of the Augusta, Maine, Regional Office (RO). In March 2017, the Board remanded the appeal to the RO for additional development.

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence and conducted any appropriate medical inquiry. The appeal is ready for appellate review.

In September 2014, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.


FINDINGS OF FACT

1. Hepatitis C did not originate during or as a result of active service.

2. During the period on appeal, the Veteran's traumatic arthritis of the right knee has been characterized by no more than range of motion including extension from 0 to 30 degrees. 

3. During the period on appeal, the Veteran's right knee instability has been characterized by no more than slight instability.

4. During the period on appeal, the Veteran's traumatic arthritis of the left knee has been characterized by no more than range of motion including extension from 0 to 20 degrees.

5. During the period on appeal, the Veteran's left knee instability has been characterized by no more than slight instability

6. The Veteran's service-connected disorders make him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for service connection for hepatitis C have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2. The criteria for a rating in excess of 10 percent prior to June 29, 2015, and in excess of 40 percent thereafter, for traumatic arthritis of the right knee have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2016).

3. The criteria for a rating in excess of 10 percent for right knee instability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).

4. The criteria for a rating in excess of 10 percent prior to June 29, 2015, and in excess of 40 percent thereafter, for traumatic arthritis of the left knee have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2016).

5. The criteria for a rating in excess of 10 percent for left knee instability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).

6. The criteria for a total disability rating based on individual unemployability (TDIU) have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. Service Connection for hepatitis C

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the Veteran's September 2014 hearing testimony he indicated that he was inoculated with the same air gun used on several other marines prior to him. The Veteran asserted that he could have contracted hepatitis C from another marine in this manner. The Veteran also noted that he was exposed to a great deal of blood when he responded to a motor vehicle accident in which two marines were killed and many others injured while in service in 1975. The Veteran indicated he was diagnosed with hepatitis C approximately 30 years prior to the hearing. 

In June 2015, the Veteran was afforded a VA examination. The examiner indicated that the Veteran's hepatitis C was most likely due to his intravenous drug use. The examiner noted other risk factors, such as transporting injured soldiers and use of an air gun for inoculation but noted that IV drug use carries a very high prevalence of transmission (70 to 90 percent per a CDC study). 

In December 2017, the Veteran was afforded a VA examination. The examiner noted that the Veteran was an unreliable historian and the Veteran's medical records are inconsistent. The examiner stated that the Veteran's report ranges from a denial of using drugs to statements that he began using heroin either in service or post-service and continued using heroin until the 1980's. The examiner also states the Veteran has been received a wide range of diagnoses between 1976 and 2012, including depression, anxiety, bipolar disorder, PTSD, and no diagnosis. The examiner concluded that an opinion as to the Veteran's drug use and its potential relationship to his hepatitis C is not possible due to the Veteran's unreliability as a historian and the inconsistencies in his medical records. 

The Board has considered the Veteran's assertions that his hepatitis C is caused by his military service. The Veteran is not competent, however, to offer an opinion as to the etiology of this type of condition due to the medical complexity of the matter involved. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A preponderance of the evidence is against a finding that the Veteran's hepatitis C originated during service. The Veteran was first diagnosed with hepatitis C approximately 10 years after service separation. No competent medical provider has opined that the Veteran's hepatitis began in or as a result of in-service exposure to injured soldiers or an air gun used for inoculation. The December 2017 examiner also indicated the Veteran is an inaccurate historian and that his medical records are inconsistent regarding when, if ever, he used intravenous drugs and exactly what mental health disabilities for which he has a diagnosis. Therefore, service connection is not warranted and the claim is denied.


II. Increased Rating Claims

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). 

Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability. Slight disability warrants a 10 percent rating and a moderate disability warrants a 20 percent rating. Severe disability warrants a 30 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017).

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. Limitation of extension to 5 degrees warrants a noncompensable rating. Limitation of extension to 10 degrees warrants a 10 percent rating. Extension limited to 15 degrees warrants a rating of 20 percent. Extension limited to 20 degrees warrants a 30 percent rating. Extension limited to 30 degrees warrants a 40 percent rating. Limitation of extension to 45 degrees warrants a 50 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2016).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

Where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of, or overlapping with, the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 


A. Right knee

In June 2002, the Veteran was afforded a VA examination. The Veteran had complaints of a bilateral knee condition and difficulty walking more than six to seven blocks. The examiner noted no deformity, tenderness, or joint laxity in the Veteran's knees and full range of motion from 0 to 120 degrees without limitation. The examiner concluded the Veteran's knees were normal. 

In a May 2004 treatment note the Veteran was noted to have chronic instability in his right knee. 

In November 2004, the Veteran was afforded a VA examination. The Veteran reported injuring his right knee while playing football and had complaints of weakness, stiffness, swelling, giving way, and locking in both knees. The Veteran indicated using a brace on his right knee and walking with a cane. The examiner noted no evidence of instability, weakness, guarding, or lack of endurance. The Veteran's range of motion was painless from 0 to 130 degrees. 

In a July 2005 treatment note the Veteran was noted to ambulate using a cane and knee braces. 

In August 2006, the Veteran was afforded a VA examination. The Veteran noted pain in both knees walking with a cane and using knee braces for the preceding two years. The examiner noted no instability, deformity, or swelling. The Veteran's range of motion in both knees was 0 to 120 degrees. The examiner noted no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance in the joints and stated the Veteran would experience minimal impairment of daily occupational activity due to his knees. 

In the Veteran's September 2014 hearing testimony he indicated that his knees collapse front to back and side to side. 

In June 2015, the Veteran was afforded a VA examination. The Veteran reported injuring his knees in service and noted that his knees constantly hurt. The Veteran's right knee range of motion measurements included flexion of 0 to 90 degrees and extension of 0 to 30 degrees. The examiner reported instability of station, disturbance of locomotion, pain, fatigue, weakness, and lack of endurance but recorded no muscle atrophy. In a separate section of the examination the clinician noted no instability, effusion, or subluxation. 

In an August 2015 addendum medical opinion the examiner clarified that the Veteran's right knee flexion was 0 to 90 degrees and his extension was 90 to 30 degrees. 

In August 2016, the Veteran was afforded a VA examination. The Veteran's right knee range of motion included flexion of 0 to 130 degrees and extension of 130 to 0 degrees. The examiner noted no subluxation, lateral instability, effusion, or muscle atrophy. 

During the period on appeal, the Veteran's traumatic arthritis of the right knee has been characterized by no more than range of motion including extension from 0 to 30 degrees, and right knee instability has been characterized by no more than slight instability. 

Given these facts, the Board finds that a 10 percent rating prior to June 29, 2015, and a 40 percent rating thereafter is warranted under Diagnostic Code 5261 for traumatic arthritis of the right knee. A rating in excess of 10 percent is not warranted prior to June 29, 2015 because the Veteran's extension range of motion was not limited to 15 degrees. A rating in excess of 40 percent is not warranted after June 29, 2015 because the Veteran's extension range of motion was not limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code(s) 5261. 

The Board also finds that the Veteran's current 10 percent rating for right knee instability under Diagnostic Code 5257 adequately reflects his severity of instability. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). A 20 percent rating is not warranted as he did not exhibit moderate instability. In making these determinations, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain. 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995). 


B. Left knee

In June 2002, the Veteran was afforded a VA examination. The Veteran had complaints of a bilateral knee condition and difficulty walking more than six to seven blocks. The examiner noted no deformity, tenderness, or joint laxity in the Veteran's knees and full range of motion from 0 to 120 degrees without limitation. The examiner concluded the Veteran's knees were normal. 

During a November 2004 VA examination, the Veteran reported complaints of weakness, stiffness, swelling, giving way, and locking in both knees. The Veteran noted the use of a cane. The examiner noted no evidence of instability, weakness, guarding, or lack of endurance. The Veteran's range of motion was painless from 0 to 120 degrees. 

In a July 2005 treatment note the Veteran was noted to ambulate using a cane and knee braces. 

In August 2006, the Veteran was afforded a VA examination. The Veteran noted pain in both knees walking with a cane and using knee braces for the preceding two years. The examiner noted no instability, deformity, or swelling. The Veteran's range of motion in both knees was 0 to 120 degrees. The examiner noted no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance. 

In June 2015, the Veteran was afforded a VA examination. The Veteran reported injuring his knees in service and noted that his knees hurt constantly. The Veteran's left knee range of motion measurements included flexion of 0 to 80 degrees and extension of 0 to 20 degrees. The examiner reported instability of station, disturbance of locomotion, pain, fatigue, weakness, and lack of endurance but recorded no muscle atrophy. In a separate section of the examination the clinician noted no instability, effusion, or subluxation.

In an August 2015 addendum medical opinion the examiner clarified that the Veteran's left knee flexion was 0 to 80 degrees and his extension was 80 to 20 degrees. 

In August 2016, the Veteran was afforded the VA examination. The Veteran indicated injuring his knees during service. The Veteran's left knee range of motion included flexion of 0 to 140 degrees and extension of 140 to 0 degrees. The examiner noted no subluxation, lateral instability, effusion, or muscle atrophy.

During the period on appeal, the Veteran's traumatic arthritis of the left knee has been characterized by no more than range of motion including extension from 0 to 20 degrees and left knee instability has been characterized by no more than slight instability. 

Given these facts, the Board finds that a 10 percent rating prior to June 29, 2015, and a 40 percent rating thereafter is warranted under Diagnostic Code 5261 for traumatic arthritis of the left knee. A rating in excess of 10 percent is not warranted prior to June 29, 2015 because the Veteran's extension range of motion was not limited to 15 degrees. A rating in excess of 40 percent is not warranted after June 29, 2015 because the Veteran's extension range of motion was not limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code(s) 5261. 

The Board also finds that the Veteran's current 10 percent rating for left knee instability under Diagnostic Code 5257 adequately reflects his severity of instability. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). A 20 percent rating is not warranted as he did not exhibit moderate instability. In making these determinations, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain. 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995). 


TDIU

In January 2004, the Veteran was afforded a general medical examination. The Veteran reported last working part-time in the post office in September 2002. 

In November 2004, the Veteran was afforded a VA knee examination. The Veteran indicated that he lost his job because of knee pain and indicated his last date of employment as August 2002. 

In an August 2006 knee examination the examiner noted the Veteran would experience minimal impairment of daily occupational activity due to his knees. 

In a May 2007 application for increased compensation based on unemployability the Veteran indicated that he stopped working in 2002.

In a June 2015 VA examination the Veteran noted functional impairment that interferes with employment including difficulty standing for prolonged periods of time or climbing stairs. 

In an August 2016 VA examination the Veteran was noted to have occupational limitations due to his knee disabilities. The Veteran specifically noted difficulty standing, walking, or climbing stairs. 

VA regulations allow for the assignment of TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). 

The Veteran has a combined disability rating of 90 percent and therefore meets the schedular requirements for TDIU. The Veteran has also repeatedly indicated that he can no longer work due to his service-connected disabilities and VA examiners in June 2015 and August 2016 noted functional impairment that would interfere with the Veteran's ability to work. 


ORDER

Service connection for hepatitis C is denied.

Entitlement to an increased disability rating in excess of 10 percent prior to June 29, 2015, and in excess of 40 percent thereafter, for traumatic arthritis of the right knee is denied.

Entitlement to an increased disability rating in excess of 10 percent for right knee instability is denied.

Entitlement to an increased disability rating in excess of 10 percent prior to June 29, 2015, and in excess of 40 percent thereafter, for traumatic arthritis of the left knee is denied.

Entitlement to an increased disability rating in excess of 10 percent for left knee instability is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


